UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-5259


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICARDO MENDEZ-VALDEZ, a/k/a Diego,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:06-cr-00009-RLV-DCK-1)


Submitted:   July 26, 2010               Decided:      September 14, 2010


Before MOTZ and    DAVIS,    Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Denzil H. Forrester, Charlotte, North Carolina, for Appellant.
Edward R. Ryan, United States Attorney, Charlotte, North
Carolina, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricardo        Mendez-Valdez           appeals      his     conviction         and

sentence of 235 months’ imprisonment for one count of conspiracy

to   possess      with     intent        to   distribute        methamphetamine            and

cocaine,   in     violation         of   21   U.S.C.        §§ 841(b)(1)(A)          and   (C)

(2006),    one     count      of    possession         with    intent      to      distribute

methamphetamine,         in   violation       of       21   U.S.C.     §§ 841(a)(1)        and

(b)(1)(C),        and      possession          with         intent      to         distribute

methamphetamine         and        cocaine,       in     violation      of      21     U.S.C.

§§ 841(a)(1), (b)(1)(A), and (b)(1)(C).                        For the reasons that

follow, we affirm.

            Mendez-Valdez           first     alleges        error    in     the     district

court’s denial of his motion to withdraw his guilty plea.                                   He

claims that he believed he was agreeing to a plea bargain, and

not simply pleading guilty.               We review for abuse of discretion.

United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).

            During the colloquy performed during his plea hearing

pursuant to Fed. R. Crim. P. 11, the district court repeatedly

asked Mendez-Valdez (through a translator) whether he understood

that he was not entering a plea bargain with the Government, and

Mendez-Valdez repeatedly answered in the affirmative.                                 Mendez-

Valdez’s claim that he did not receive his change of plea notice

in his native Spanish is of no moment.                          Even if he did not

receive    a     written      translation,         his      attorney    translated         the

                                              2
document    orally,    and   the     district      court    meticulously      ensured

that he understood it prior to his entry of a plea.                           We thus

find no abuse of discretion.

            Next,     Mendez-Valdez       argues     that    the    district     court

improperly adopted a finding in his presentence report (“PSR”)

that he was a manager in a drug conspiracy and subjected him to

a   two-point   enhancement       for     his    role.      We   review   for    clear

error.       United      States      v.        Sayles,     296     F.3d   219,       224

(4th Cir. 2002).       After reviewing the record and the factors for

a   manager/director         enhancement         found      in   U.S.     Sentencing

Guidelines Manual § 3B1.1, cmt. n.4 (2009), we find that the

district court did not clearly err in enhancing Mendez-Valdez’s

sentence.

            Finally, Mendez-Valdez alleges error in the district

court’s attribution of 19,820.19 grams of methamphetamine and

1031.89 grams of cocaine to him.                   Again, we review for clear

error.       United      States      v.        Kellam,     568     F.3d   125,       147

(4th Cir. 2009).        We    have      reviewed    the     record,     and   find    no

error.     The district court’s conclusion was based on the PSR,

which was in turn based on evidence that would have been offered

at trial by cooperating witnesses.                 These witnesses would have

testified as to discrete transactions involving drugs that, when

their amounts are combined, reach the quantities listed above.

Thus, there is no showing of clear error.

                                           3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the   materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4